Exhibit 10.1

 

 

 

INVESTOR RIGHTS AGREEMENT

by and among

KEURIG DR PEPPER INC.

and

THE HOLDERS LISTED ON SCHEDULE A HERETO

Dated as of July 9, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   1.      Definitions and Interpretation      2   2.     
Demand Registration      9   3.      Shelf Registration      12   4.     
Piggyback Registration      16   5.      Standstill; Lock-up Agreements      18
  6.      Other Registration Rights      19   7.      Registration Procedures   
  19   8.      Indemnification by the Company      23   9.      Indemnification
by Participating Shareholders      24   10.      Conduct of Indemnification
Proceedings      24   11.      Survival      25   12.      Contribution      25
  13.      Participation in Public Offering      26   14.      Compliance with
Rule 144 and Rule 144A      26   15.      Selling Expenses      27   16.     
Prohibition on Requests; Holders’ Obligations      27   17.      Corporate
Governance      28   18.      Information Rights      30   19.     
Miscellaneous      31  



--------------------------------------------------------------------------------

This INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of
July 9, 2018, by and among Keurig Dr Pepper Inc., a Delaware corporation (the
“Company”), and the persons listed on Schedule A hereto (such persons, in their
capacity as holders of Registrable Securities, including any permitted
transferees hereunder, the “Holders” and each a “Holder” and, the Holders
together with the Company, the “Parties”).

RECITALS

WHEREAS, Maple Parent Holdings Corp., a Delaware corporation (“Maple Parent”),
the Company and Salt Merger Sub, Inc., a Delaware corporation and wholly-owned
subsidiary of Sea Salt (“Merger Sub”), have entered into an Agreement and Plan
of Merger, dated as of January 29, 2018 (as the same may be amended or
supplemented from time to time, the “Merger Agreement”), pursuant to which, on
the date of the Closing, subject to certain terms and conditions, Merger Sub
shall be merged with and into Maple Parent, with Maple Parent surviving the
merger as a wholly-owned subsidiary of the Company (the “Merger”);

WHEREAS, in connection with the Merger, the Holders will have the right to
receive shares of Common Stock representing the Merger Consideration in
accordance with Section 3.01 of the Merger Agreement; and

WHEREAS, the Company desires to enter into this Agreement with the Holders in
order to provide the Holders the investor rights described herein.

NOW, THEREFORE, in consideration of the foregoing Recitals and the
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound by this Agreement, the Parties
agree as follows:

 

1. Definitions and Interpretation.

(a)    Definitions. As used in this Agreement, each of the following capitalized
terms has the meaning specified in this Section 1(a).

“Adverse Disclosure” means public disclosure of material non-public information
that, in the Board’s good faith judgment, after consultation with outside
counsel to the Company, (i) would be required to be made in any Registration
Statement filed with the SEC by the Company so that such Registration Statement
would not be materially misleading; (ii) would not be required to be made at
such time but for the filing of such Registration Statement and (iii) the
Company has a bona fide business purpose for not disclosing publicly.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly Controls, is Controlled by, or is under common Control with, such
Person; provided, that no shareholder of the Company shall be deemed an
Affiliate of any other shareholder solely by reason of any investment in the
Company; provided, further, that “Affiliate” shall not include the portfolio
companies of any of the Holders or any Affiliate of such portfolio companies
(other than the Company and its Subsidiaries).

“Board” means the board of directors of the Company.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by Law to close.

“Closing” has the meaning set forth in the Merger Agreement.

“Closing Date” has the meaning set forth in the Merger Agreement.

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any securities issued in respect thereof, or in substitution therefor, in
connection with any share split, dividend or combination, or any
reclassification, recapitalization, amalgamation, merger, consolidation, scheme
of arrangement, exchange or other similar reorganization.

“Company Securities” means (i) the Common Stock and any other stock or other
equity interests or equity-linked interests of the Company or any Subsidiary and
(ii) Equity Rights that are directly or indirectly convertible into or
exercisable exchangeable for Common Stock or other stock or other equity of the
Company or any Subsidiary.

“Company Shares” means the issued and outstanding shares of Common Stock.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controls” and “Controlled” each has a correlative meaning.

“Derivative Instrument” means any and all derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increases or decreases in value as
the value of any Company Securities increases or decreases, as the case may be,
including a long convertible security, a long call option and a short put option
position, in each case, regardless of whether (a) such derivative security
conveys any voting rights in any Company Security, (b) such derivative security
is required to be, or is capable of being, settled through delivery of any
Company Security or (c) other transactions hedge the value of such derivative
security.

“Equity Right” means, with respect to any Person, any security (including any
debt security or hybrid debt-equity security) or obligation convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, or any options, calls, warrants, restricted shares, restricted share
units, deferred share awards, share units, “phantom” awards, dividend
equivalents, participations, interests, rights or commitments relating to, or
any share appreciation right or other instrument the value of which is
determined in whole or in part by reference to the market price or value of,
shares of capital stock or earnings of such Person.

“FINRA” means the Financial Industry Regulatory Authority, Inc., and any
successor regulator performing comparable functions.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the SEC thereunder,
as the same shall be in effect from time to time.

 

3



--------------------------------------------------------------------------------

“Governmental Entity” means any foreign, United States federal or state,
regional or local legislative, executive or judicial body or agency, any court
of competent jurisdiction, any department, commission, political subdivision or
other governmental entity or instrumentality, or any arbitral authority, in each
case, whether domestic or foreign.

“Group Member” means, with respect to any specified Person, any Affiliate of the
specified Person that is, directly or indirectly, Controlled by the specified
Person and includes any Person with respect to which the specified Person is a
direct or indirect Subsidiary.

“JAB” means Maple Holdings B.V.

“Judgments” means any judgments, injunctions, orders, stays, decrees, writs,
rulings, or awards of any court or other judicial authority or any other
Governmental Entity.

“Law” means all laws (including common law), statutes, ordinances, rules,
regulations, orders, decrees or legally-binding guidance of any Governmental
Entity, or Judgments.

“MDLZ” means Mondelēz International Holdings LLC.

“Material Adverse Change” means (i) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or in
the over-the-counter market in the United States (other than ordinary course
limitations on hours or number of days of trading); (ii) a material outbreak or
escalation of armed hostilities or other international or national calamity
involving the United States or the declaration by the United States of a
national emergency or war or a material adverse change in national or
international financial, political or economic conditions; or (iii) any event,
change, circumstance or effect that is or is reasonably likely to be materially
adverse to the business, properties, assets, liabilities, condition (financial
or otherwise), operations or results of operations of the Company and its
Subsidiaries, taken as a whole.

“Merger Consideration” has the meaning set forth in the Merger Agreement.

“Mondelēz International” means Mondelēz International, Inc.

“Notice, Agreement and Questionnaire” means a written notice, agreement and
questionnaire substantially in the form of Annex A hereto.

“NYSE” means the New York Stock Exchange.

“Participating Shareholder” means, with respect to any registration, any Holder
of Registrable Securities covered by the applicable Registration Statement

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, governmental entity or any other entity.

 

4



--------------------------------------------------------------------------------

“Public Offering” means any public offering and sale of equity securities of the
Company or its successor for cash pursuant to an effective registration
statement (other than on Form S-4, S-8 or a comparable form) under the
Securities Act.

“Qualified Shareholder” means any Holder that, together with its Affiliates,
beneficially owns at least 3% of the Company Shares.

“Registrable Securities” means, at any time, any Company Shares and any
securities issued or issuable in respect of such Company Shares or by way of
conversion, amalgamation, exchange, share dividend, split or combination,
recapitalization, merger, consolidation, other reorganization or otherwise until
the earliest to occur of (i) a Registration Statement covering such Company
Shares has been declared effective by the SEC and such Shares have been sold or
otherwise disposed of pursuant to such effective Registration Statement,
(ii) such Company Shares are otherwise transferred (other than by a Qualified
Shareholder to an Affiliate thereof), the Company has delivered a new
certificate or other evidence of ownership for such Company Shares not bearing
any restricted legend and such Company Shares may be resold without subsequent
registration under the Securities Act, (iii) such Company Shares are repurchased
by the Company or a Subsidiary of the Company or cease to be outstanding or
(iv) such Company Shares may be resold pursuant to Rule 144, without regard to
volume or manner of sale limitations, whether or not any such sale has occurred,
unless such Registrable Securities are held by a Qualified Shareholder.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) registration and filing fees, and all other fees and expenses payable in
connection with the listing of securities on any securities exchange or
automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” Laws (including fees and disbursements of
counsel in connection with “blue sky” qualifications of the securities
registered), (iii) expenses in connection with the preparation, printing,
mailing and delivery of any Registration Statements, prospectuses and other
documents in connection therewith and any amendments or supplements thereto,
(iv) security engraving and printing expenses, (v) internal expenses of the
Company (including all salaries and expenses of its officers and employees
performing legal or accounting duties), (vi) fees and disbursements of counsel
for the Company and customary fees and expenses for independent certified public
accountants retained by the Company (including the expenses relating to any
required audits of the financial statements of the Company or any comfort
letters or costs associated with the delivery by independent certified public
accountants of any comfort letters requested pursuant to Section 7(l)), (vii)
fees and expenses of any special experts retained by the Company in connection
with such registration, (viii) reasonable fees and expenses of one (1) counsel
for all Holders participating in the offering, selected by the Holders holding
the majority of the Registrable Securities to be sold for the account of all
Holders in the offering and reasonable fees and expenses of each additional
counsel retained by any Holder for the purpose of rendering a legal opinion on
behalf of such Holder in connection with any underwritten Public Offering,
(ix) fees and expenses in connection with any review by FINRA of the
underwriting arrangements or other terms of the offering, and all fees and
expenses of any “qualified independent underwriter,” including the fees and
expenses of any counsel thereto, but excluding any underwriting fees, discounts
and commissions attributable to the sale of Registrable Securities, (x) transfer
agents’ and registrars’ fees and expenses and the fees and

 

5



--------------------------------------------------------------------------------

expenses of any other agent or trustee appointed in connection with such
offering, (xi) expenses relating to any analyst or investor presentations or any
“road shows” undertaken in connection with the registration, marketing or
selling of the Registrable Securities, provided that the Company shall not be
responsible for any plane chartering fees, (xii) fees and expenses payable in
connection with any ratings of the Registrable Securities, including expenses
relating to any presentations to rating agencies and (xiii) all out-of-pocket
costs and expenses incurred by the Company or its appropriate officers in
connection with their compliance with Section 7(r). For the avoidance of doubt,
“Registration Expenses” shall include expenses of the type described in clauses
(i)—(xiii) to the extent incurred in connection with the “take down” of Company
Shares pursuant to a Registration Statement previously declared effective.
Except as set forth in clause (viii) above, Registration Expenses shall not
include any out-of-pocket expenses of any Holders (or the agents who manage
their accounts) or any Selling Expenses.

“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant hereto filed with, or to be filed with,
the SEC under the rules and regulations promulgated under the Securities Act,
including the related prospectus, pre- and post-effective amendments and
supplements to such registration statement and all exhibits and all material
incorporated by reference in such registration statement.

“Representatives” means, with respect to any Person, (i) any of such Person’s
partners, stockholders, shareholders, members, directors, officers, employees,
agents, counsel, accountants, trustees, equity financing partners, investment
advisors or representatives, Affiliates and investment vehicles managed or
advised by such Person, (ii) the partners, stockholders, shareholders, members,
directors, officers, employees, agents, counsel, accountants, trustees, equity
financing partners, investment advisors or representatives of such Persons
listed in clause (i), and (iii) any other Person acting on behalf of such Person
with respect to the Company and any of its Subsidiaries.

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

“Rule 144A” means Rule 144A (or any successor provisions) under the Securities
Act.

“Rule 415” means Rule 415 (or any successor provisions) under the Securities
Act.

“SEC” means the United States Securities and Exchange Commission and any
successor agency performing comparable functions.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock or share transfer taxes applicable to the sale of Registrable Securities,
and fees and disbursements of counsel for any holder of Registrable Securities,
except for the reasonable fees and disbursements of one counsel for the holders
of Registrable Securities set forth in clause (viii) of the definition of
Registration Expenses.

 

6



--------------------------------------------------------------------------------

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (i) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or a prospectus supplement to an
existing Form S-3, or (ii) if the Company is not permitted to file a
Registration Statement on Form S-3, an evergreen Registration Statement on Form
S-1 (or any successor form or other appropriate form under the Securities Act),
in each case for an offering to be made on a continuous basis pursuant to Rule
415 under the Securities Act (or any similar rule that may be adopted by the
SEC) covering all of the Registrable Securities, as applicable, and which may
also cover any other securities of the Company.

“Standstill Period” means the period beginning on the date of this Agreement and
ending on the first Business Day following the date that is the six (6) month
anniversary of the date of the Closing.

“Subsidiary” means, as to a Person, any corporation, partnership, limited
liability company or other organization, whether incorporated or unincorporated,
of which at least a majority of the securities or other interests having by
their terms voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly beneficially owned or controlled by such
Person.

“Underwritten Offering” means a registration in which Company Securities are
sold to an underwriter or underwriters on a firm commitment basis.

“Voting Securities” means the Company Shares and any other securities of the
Company entitled to vote at any meeting of stockholders of the Company.

(b)    Other Definitions. In addition to the defined terms set forth in
Section 1(a), as used in this Agreement, each of the following capitalized terms
has the meaning specified in the Section set forth opposite such term below.

(c)

 

Term

   Section  

Agreement

     Preamble  

Company

     Preamble  

Company Group

     18(a)  

Company’s Auditors

     18(a)  

Damages

     8(a)  

Demand Notice

     2(a)(i)  

Demand Period

     2(e)  

Demand Registration

     2(a)(i)  

Demand Suspension

     2(h)  

Director

     17(a)  

Holder

     Preamble  

Holder Information

     16(b)  

Indemnified Party

     10  

Indemnifying Party

     10  

Inspectors

     7(k)  

 

7



--------------------------------------------------------------------------------

Long-Form Registration

     2(a)(i)  

Maple Parent

     Recitals  

Maximum Offering Size

     2(g)  

MDLZ Designee

     17(a)  

Merger

     Recitals  

Merger Agreement

     Recitals  

Merger Sub

     Recitals  

Mondelēz International Public Filings

     18(a)  

Parties

     Preamble  

Piggyback Registration

     4(a)  

Records

     7(k)  

Requesting Shareholder

     2(a)(i)  

Shelf Offering Request

     3(a)  

Shelf Period

     3(b)  

Shelf Suspension

     3(d)  

Short-Form Registration

     2(a)(i)  

Underwritten Shelf Takedown

     3(e)(i)  

Underwritten Shelf Takedown Notice

     3(e)(i)  

Underwritten Shelf Takedown Request

     3(e)(i)  

(d)    Interpretation.

(i)    When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
(A) the date that is the reference date in calculating such period shall be
excluded and (B) if the last day of such period is a not a Business Day, the
period in question shall end on the next succeeding Business Day.

(ii)    When a reference is made herein to a Section, such reference shall be to
a Section of this Agreement unless otherwise indicated. The table of contents
and headings contained herein are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement.

(iii)    Whenever the words “include,” “includes” or “including” are used
herein, they shall be deemed to be followed by the words “without limitation.”

(iv)    The words “hereof,” “hereto,” “hereby,” “herein” and “hereunder” and
words of similar import when used herein shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(v)    The word “extent” in the phrase “to the extent” means the degree to which
a subject or other thing extends, and such phrase shall not mean simply “if.”

 

8



--------------------------------------------------------------------------------

(vi)    Any law or regulation defined or referred to herein means such law or
regulation as from time to time amended, modified or supplemented, unless
otherwise specifically indicated.

(vii)    References to a person are also to its successors and permitted
assigns.

(viii)    The Annexes to this Agreement are incorporated and made a part hereof
and are an integral part of this Agreement. Any capitalized term used in any
Annex but not otherwise defined therein shall have the meaning given to such
term herein.

 

2. Demand Registration.

(a)    Demand by Holders.

(i)    If, at any time beginning 90 days prior to the expiration of the
Standstill Period, the Company does not otherwise have an effective registration
statement on Form S-3 covering a Holder’s Registrable Securities on file with
the SEC and the Company shall have received a request, subject to Section 16,
from any Qualified Shareholder (the “Requesting Shareholder”) that the Company
effect the registration under the Securities Act of all or any portion of such
Requesting Shareholder’s Registrable Securities (x) on Form S-1 or any similar
long-form Registration Statement (a “Long-Form Registration”) or (y) on Form S-3
or any similar short-form Registration Statement, which shall include a
prospectus supplement to an existing Form S-3 (a “Short-Form Registration”) if
the Company qualifies to use such short form Registration Statement (any such
requested Long-Form Registration or Short-Form Registration, a “Demand
Registration”), and specifying the kind and aggregate amount of Registrable
Securities to be registered and the intended method of disposition thereof, then
the Company shall promptly, but in no event later than ten (10) Business Days
prior to the effective date of the Registration Statement relating to such
Demand Registration, give notice of such request (a “Demand Notice”) to the
other Holders, specifying the number of Registrable Securities for which the
Requesting Shareholder has requested registration under this Section 2(a).
During the ten (10) Business Days after receipt of a Demand Notice, all Holders
(other than the Requesting Shareholder) may provide a written request to the
Company, specifying the aggregate amount of Registrable Securities held by such
Holders requested to be registered as part of such Demand Registration and the
intended method of distribution thereof; provided that, if, on the date of any
request by a Qualified Shareholder, the Company qualifies as a well-known
seasoned issuer as defined in Rule 405 under the Securities Act) eligible to
file an automatic shelf registration statement on Form S-3 pursuant to Section 3
of this Agreement, the provisions of this Section 2 shall not apply, and the
provisions of Section 3 shall apply instead.

(ii)    The Company shall file such Registration Statement with the SEC within
ninety (90) days of such request, in the case of a Long-Form Registration, and
thirty (30) days of such request, in the case of a Short-Form Registration;
provided, however, that in no event shall the Company be obligated to file such
Registration Statement prior to the first Business Day after the expiration of
the Standstill Period, and shall use its reasonable best efforts to cause such
Registration Statement to be declared effective under the Securities Act and the
“blue sky” Laws of such jurisdictions as any Participating Shareholder or any
underwriter, if any, reasonably requests, as expeditiously as possible, all to
the extent necessary to permit the disposition (in accordance with the intended
methods thereof) of the Registrable Securities so to be registered.

 

9



--------------------------------------------------------------------------------

(iii)    Notwithstanding anything to the contrary in this Section 2(a), (A) the
Company shall not be obligated to effect more than two (2) Long-Form
Registrations over any three (3) year period at the request of any Holder,
(B) from and after the time the Company becomes eligible for a Short-Form
Registration, the Holders shall be entitled to effect three (3) Short-Form
Registrations per calendar year in the aggregate in addition to the Long-Form
Registrations to which they are entitled (which Long-Form Registrations, at the
election of the Requesting Shareholder, may be effected as Short-Form
Registrations, in which case they will count as Long-Form Registrations for
purposes of the preceding clause (A)) and (C) the Company shall not be obligated
to effect a Demand Registration unless the aggregate proceeds expected to be
received from the sale of the Registrable Securities requested to be included in
such Demand Registration equals or exceeds five hundred million dollars
($500,000,000) if pursuant to a Long-Form Registration, or three hundred million
dollars ($300,000,000) if pursuant to a Short-Form Registration.

(b)    Demand Withdrawal. A Participating Shareholder may withdraw its
Registrable Securities from a Demand Registration at any time prior to the
effectiveness of the applicable Registration Statement. Upon receipt of a notice
from all of the Participating Shareholders to such effect, the Company shall
cease all efforts to secure effectiveness of the applicable Registration
Statement, and such registration shall nonetheless be deemed a Demand
Registration for purposes of Section 2(a) unless (i) the withdrawing
Participating Shareholders shall have paid or reimbursed the Company for their
pro rata share of all reasonable and documented out-of-pocket fees and expenses
incurred by the Company in connection with the registration of the withdrawing
Participating Shareholders’ withdrawn Registrable Securities (based on the
number of Registrable Securities such withdrawing Participating Shareholders
sought to register, as compared to the total number of Company Securities
included on such Registration Statement), (ii) the withdrawal is made following
the occurrence of a Material Adverse Change, because the registration would
require the Company to make an Adverse Disclosure or because the Company
otherwise requests withdrawal or (iii) the withdrawal arose out of the fault of
the Company (in each such case the Company shall be obligated to pay all
Registration Expenses in connection with such revoked request except to the
extent otherwise paid pursuant to clause (i)).

(c)    Company Notifications. Within ten (10) Business Days after the receipt by
the Participating Shareholders of the Demand Notice, the Company will notify all
Participating Shareholders of the identities of the other Participating
Shareholders and the number of Registrable Securities requested to be included
therein.

(d)    Registration Expenses. The Company shall be liable for and pay all
Registration Expenses in connection with any Demand Registration, regardless of
whether such registration is effected, subject to reimbursement pursuant to
Section 2(b)(i), if applicable.

(e)    Effective Registration. A Demand Registration shall be deemed to have
occurred if the Registration Statement relating thereto (i) has become effective
under the Securities Act and (ii) has remained effective for a period of at
least 180 calendar days (or such shorter period

 

10



--------------------------------------------------------------------------------

in which all Registrable Securities of the Participating Shareholders included
in such registration have actually been sold thereunder or withdrawn) or, if
such Registration Statement relates to an Underwritten Offering, such longer
period as, in the opinion of counsel for the underwriter or underwriters, a
prospectus is required by Law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer (the applicable period, the
“Demand Period”); provided, that a Demand Registration shall not be deemed to
have occurred if, (A) during the Demand Period, such Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or other Governmental Entity or court, (B) the conditions to closing
specified in the underwriting agreement, if any, entered into in connection with
such registration are not satisfied other than by reason of a wrongful act,
misrepresentation or breach of such applicable underwriting agreement by any
Participating Shareholder or (C) the Maximum Offering Size (as defined below) is
reduced in accordance with Section 2(g) such that less than seventy-five percent
(75%) of the Registrable Securities that the Requesting Shareholder sought to be
included in such registration are included.

(f)    Underwritten Offerings. If any Participating Shareholder that is a
Qualified Shareholder so requests, an offering of Registrable Securities
pursuant to a Demand Registration shall be in the form of an Underwritten
Offering.

(g)    Priority of Securities Registered Pursuant to Demand Registrations. If
the managing underwriter or underwriters of a proposed Underwritten Offering
advise the Board (or, in the case of a Demand Registration not being
underwritten, the Board determines in its reasonable discretion) that, in its
view, the number of Registrable Securities requested to be included in such
registration (including any securities that the Company proposes to be included
that are not Registrable Securities) exceeds the largest number of shares that
can be sold without being likely to have an adverse effect on the price, timing
or distribution of the shares offered in such offering (the “Maximum Offering
Size”), the Company shall include in such registration, in the priority listed
below, up to the Maximum Offering Size:

(i)    (1) if the Requesting Shareholder is JAB, first, all Registrable
Securities requested to be registered by JAB and all other Participating
Shareholders (allocated, if necessary for the offering not to exceed the Maximum
Offering Size, pro rata among JAB and such other Participating Shareholders on
the basis of the relative number of Registrable Securities owned by JAB and the
other Participating Shareholders; provided, that any securities thereby
allocated to JAB or another Participating Shareholder that exceed such Holder’s
request shall be reallocated among the remaining Participating Shareholders in
like manner), or

(2) if the Requesting Shareholder is MDLZ, (A) first, all Registrable Securities
requested to be included in such registration by MDLZ, and (B) second, and only
if all the securities referred to in clause 2(A) have been included, all
Registrable Securities requested to be registered by the other Participating
Shareholders (allocated, if necessary for the offering not to exceed the Maximum
Offering Size, pro rata among such Participating Shareholders on the basis of
the relative number of Registrable Securities owned by the Participating
Shareholders; provided, that any securities thereby allocated to a Participating
Shareholder that exceed such Participating Shareholder’s request shall be
reallocated among the remaining Participating Shareholders in like manner), and

 

11



--------------------------------------------------------------------------------

(ii)    thereafter, and only if all the securities referred to in clause (i)(1)
or (2), as applicable, have been included, any securities proposed to be
registered by the Company or any securities proposed to be registered for the
account of any other Persons (including the Company), with such priorities among
them as the Company shall determine.

(h)    Delay in Filing; Suspension of Registration. If, upon the determination
of a majority of the disinterested members of the Board, the filing, initial
effectiveness or continued use of a Registration Statement in respect of a
Demand Registration at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to
the Participating Shareholders, delay the filing or initial effectiveness of, or
suspend use of, such Registration Statement (a “Demand Suspension”); provided,
that (x) the Company shall not be permitted to exercise a Demand Suspension
(i) more than three (3) times during any 12-month period or (ii) for more than
one hundred (100) days in aggregate during any 12-month period and (y) such
Demand Suspension shall terminate at such time as the Company would no longer be
required to make any Adverse Disclosure; and provided, further, that in the
event of a Demand Suspension, if a Participating Shareholder has not sold any
Company Securities under such Registration Statement, it shall be entitled to
withdraw Registrable Securities from such Demand Registration and, if all
Participating Shareholders so withdraw, such Demand Registration shall not be
counted for purposes of the limit on Long-Form Registrations requested by such
Participating Shareholders in Section 2(a). In the case of a Demand Suspension,
the Participating Shareholders agree to suspend use of the applicable prospectus
and any issuer free writing prospectuses in connection with any sale or purchase
of, or offer to sell or purchase, Registrable Securities, upon receipt of the
notice referred to above. The Company shall immediately notify the Participating
Shareholders upon the termination of any Demand Suspension, amend or supplement
the prospectus and any issuer free writing prospectus, if necessary, so it does
not contain any untrue statement or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
furnish to the Participating Shareholders such numbers of copies of the
prospectus and any issuer free writing prospectus as so amended or supplemented
as the Participating Shareholders may reasonably request. The Company agrees, if
necessary, to supplement or make amendments to the applicable Registration
Statement if required by the registration form used by the Company for the
applicable Demand Registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder, or as may reasonably be requested by the Participating
Shareholder. Notwithstanding anything in this Agreement to the contrary, the
Company shall not be permitted to file a registration statement to register for
sale, or to conduct any registered securities offerings (including any
“take-downs” off of an effective shelf registration statement) of, any of its
securities either for its own account or the account of any security holder or
holders during any Demand Suspension.

 

3. Shelf Registration.

(a)    Filing. If, at any time beginning 90 days prior to the expiration of the
Standstill Period, the Company shall have received a request, subject to
Section 16, by a Qualified Shareholder (a “Shelf Offering Request”), for the
filing of a Shelf Registration Statement pursuant to this Section 3, and at such
time the Company is eligible to file a registration statement on Form S-3, the
Company shall, within sixty (60) days of such Shelf Offering Request, but in no
event prior to the first Business Day after the expiration of the Standstill

 

12



--------------------------------------------------------------------------------

Period, file with the SEC a Shelf Registration Statement relating to the offer
and sale of all Registrable Securities by the Holders from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in the Shelf Registration Statement and, as promptly as practicable
thereafter, the Company shall use its reasonable best efforts to cause such
Shelf Registration Statement to be declared effective under the Securities Act
(or if the Company qualifies to do so, it shall file an automatic Shelf
Registration Statement in response to any such request). If, on the date of any
such Shelf Offering Request, the Company does not qualify to file a Shelf
Registration Statement under the Securities Act, the provisions of this
Section 3 shall not apply, and the provisions of Section 2 shall apply instead.

(b)    Continued Effectiveness. The Company shall use its reasonable best
efforts to keep such Shelf Registration Statement continuously effective under
the Securities Act (including, if necessary, by renewing or refiling a Shelf
Registration Statement prior to expiration of the existing Shelf Registration
Statement or by filing with the SEC a post-effective amendment or a supplement
to the Shelf Registration Statement or any document incorporated therein by
reference or by filing any other required document or otherwise supplementing or
amending the Shelf Registration Statement, if required by the rules, regulations
or instructions applicable to the registration form used by the Company for such
Shelf Registration Statement or by the Securities Act, the Exchange Act, any
state securities or blue sky Laws, or any rules and regulations thereunder) in
order to permit the prospectus forming a part thereof to be usable by Holders
until the earlier of (i) the date as of which all Registrable Securities have
been sold pursuant to the Shelf Registration Statement or another Registration
Statement filed under the Securities Act (but in no event prior to the
applicable period referred to in Section 4(a)(3) of the Securities Act and Rule
174 thereunder) and (ii) the date as of which each of the Holders is permitted
to sell its Registrable Securities without Registration pursuant to Rule 144
under the Securities Act without volume limitation or other restrictions on
transfer thereunder (such period of effectiveness, the “Shelf Period”). Subject
to Section 3(d), the Company shall not be deemed to have used its reasonable
best efforts to keep the Shelf Registration Statement effective during the Shelf
Period if the Company voluntarily takes any action or omits to take any action
that would result in Holders of Registrable Securities covered thereby not being
able to offer and sell any Registrable Securities pursuant to such Shelf
Registration Statement during the Shelf Period, unless such action or omission
is required by applicable Law or is in connection with a Shelf Suspension.

(c)    Shelf Notice. Promptly upon receipt of any request to file a Shelf
Registration Statement pursuant to Section 3(a) (but in no event more than five
(5) Business Days thereafter), the Company shall deliver a written notice of any
such request to all other Holders.

(d)    Suspension of Registration. If, upon the determination of a majority of
the disinterested members of the Board, the continued use of such Shelf
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving at least 10 calendar days’ prior
written notice of such action to the Holders, suspend use of the Shelf
Registration Statement (a “Shelf Suspension”); provided, that (x) the Company
shall not be permitted to exercise a Shelf Suspension (i) more than three
(3) times during any 12-month period, or (ii) for more than one hundred
(100) days in aggregate during any 12-month period and (y) such Shelf
Registration shall terminate at such time as the Company would no longer be
required to make any Adverse Disclosure. In the case of a Shelf Suspension, the

 

13



--------------------------------------------------------------------------------

Holders agree to suspend use of the applicable prospectus and any issuer free
writing prospectus in connection with any sale or purchase of, or offer to sell
or purchase, Registrable Securities, upon receipt of the notice referred to
above. The Company shall immediately notify the Holders upon the termination of
any Shelf Suspension, amend or supplement the prospectus and any issuer free
writing prospectus, if necessary, so it does not contain any untrue statement or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading and furnish to the Holders such numbers of
copies of the prospectus and any issuer free writing prospectus as so amended or
supplemented as the Holders may reasonably request. The Company agrees, if
necessary, to supplement or make amendments to the Shelf Registration Statement,
if required by the registration form used by the Company for the Shelf
Registration or by the instructions applicable to such registration form or by
the Securities Act or the rules or regulations promulgated thereunder or as may
reasonably be requested by the Holders. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be permitted to file a
registration statement to register for sale, or to conduct any registered
securities offerings (including any “take-downs” off of an effective shelf
registration statement) of, any of its securities either for its own account or
the account of any security holder or holders during any Shelf Suspension.

(e)    Underwritten Shelf Takedown.

(i)    For any offering of Registrable Securities pursuant to the Shelf
Registration Statement for which the value of Registrable Securities proposed to
be offered is at least three hundred million dollars ($300,000,000), if any
Participating Shareholder that is a Qualified Shareholder so elects, such
offering shall be in the form of an Underwritten Offering, and the Company shall
amend or supplement the Shelf Registration Statement for such purpose. Subject
to the immediately preceding sentence, if at any time during which the Shelf
Registration Statement is in effect a Participating Shareholder elects to offer
Registrable Securities pursuant to the Shelf Registration Statement in the form
of an Underwritten Offering, then such Participating Shareholder shall give
written notice (which notice may be given by email) to the Company of such
intention at least two (2) Business Days prior to the date on which such
Underwritten Offering is anticipated to launch, specifying the number of
Registrable Securities for which the Participating Shareholder is requesting
registration under this Section 3(e) and the other material terms of such
Underwritten Offering to the extent known (such request, an “Underwritten Shelf
Takedown Request,” and any Underwritten Offering conducted pursuant thereto, an
“Underwritten Shelf Takedown”), and the Company shall promptly, but in no event
later than the Business Day following the receipt of such Underwritten Shelf
Takedown Request, give written notice (which notice may be given by email to the
email address for each other Holder on file with the Company from time to time)
of such Underwritten Shelf Takedown Request (such notice, an “Underwritten Shelf
Takedown Notice”) to the other Holders and such Underwritten Shelf Takedown
Notice shall offer the other Holders the opportunity to register as part of such
Underwritten Shelf Takedown such number of Registrable Securities as each such
other Holder may request in writing (which request may be made by email to the
Company). Subject to Section 3(e)(ii) and Section 3(e)(iii), the Company and the
Participating Shareholder(s) making the Underwritten Shelf Takedown Request
shall cause the underwriter(s) to include as part of the Underwritten Shelf
Takedown all Registrable Securities that are requested to be included therein by
any of the other Holders within twenty-four (24) hours after the receipt by such
other Holders of any such notice, all to the extent necessary to permit the

 

14



--------------------------------------------------------------------------------

disposition of the Registrable Securities to be so sold; provided, that all such
other Holders requesting to participate in the Underwritten Shelf Takedown must
sell their Registrable Securities to the underwriters selected on the same terms
and conditions as apply to the Participating Shareholder(s) requesting the
Underwritten Shelf Takedown; provided, further, that, if at any time after
making an Underwritten Shelf Takedown Request and prior to the launch of the
Underwritten Shelf Takedown, the Participating Shareholder(s) requesting the
Underwritten Shelf Takedown shall determine for any reason not to proceed with
or to delay such Underwritten Shelf Takedown, the Participating Shareholder(s)
shall give written notice to the Company of such determination and the Company
shall give written notice of the same to each other Holder and, thereupon,
(A) in the case of a determination not to proceed, the Company and such
Participating Shareholder(s) shall be relieved of their respective obligations
to cause the underwriter(s) to include any Registrable Securities of the other
Holders as part of such Underwritten Shelf Takedown (but the Company shall not
be relieved from its obligation to pay the Registration Expenses in connection
therewith), without prejudice, however, to the other registration rights
contained herein, and (B) in the case of a determination to delay such
Underwritten Shelf Takedown, the Company and such Participating Shareholder(s)
shall be relieved of their respective obligations to cause the underwriter(s) to
include any Registrable Securities of the other Holders as part of such
Underwritten Shelf Takedown for the same period as the Participating
Shareholder(s) determine(s) to delay such Underwritten Shelf Takedown.

(ii)    If the managing underwriter of an Underwritten Shelf Takedown advises
the Company or the Participating Shareholder(s) requesting the Underwritten
Shelf Takedown that, in its view, the number of Company Shares that the
Participating Shareholder(s) and such other Holders intend to include in such
registration exceeds the Maximum Offering Size, the Company and the
Participating Shareholder(s) making the Underwritten Shelf Takedown Request
shall cause the underwriter(s) to include in such Underwritten Shelf Takedown,
in the following priority, up to the Maximum Offering Size:

(A)    (1) if the Participating Shareholder requesting the Underwritten Shelf
Takedown is JAB, first to JAB and all other Holders who requested to include
Registrable Securities in such registration pursuant to Section 3(e)(i)
(allocated, if necessary for the offering not to exceed the Maximum Offering
Size, pro rata among JAB and such other Holders on the basis of the relative
number of Registrable Securities owned by JAB and such other Holders; provided,
that any securities thereby allocated to a Holder that exceed such Holder’s
request shall be reallocated among the remaining Holders in like manner), or

        (2) if the Participating Shareholder requesting the Underwritten Shelf
Takedown is MDLZ, (x) first, all Registrable Securities requested to be included
in such registration by MDLZ, and (y) second, and only if all of the securities
referred to in clause 2(x) have been included, all Registrable Securities
requested to be included in such registration by any other Holders pursuant to
Section 3(e)(i) (allocated, if necessary for the offering not to exceed the
Maximum Offering Size, pro rata among such Holders on the basis of the relative
number of Registrable Securities owned by such Holders; provided, that any
securities thereby allocated to a Holder that exceed such Holder’s request shall
be reallocated among the remaining Holders in like manner), and

 

15



--------------------------------------------------------------------------------

(B)    thereafter, and only if all of the securities referred to in clause
(A)(1) or (2), as applicable, have been included, any securities proposed to be
registered for the account of the Company any other Persons with such priorities
among them as the Participating Shareholder(s) requesting the Underwritten Shelf
Takedown shall determine.

(iii)    Each Holder shall be permitted to withdraw all or part of its
Registrable Securities from an Underwritten Shelf Takedown at any time prior to
7:00 a.m., New York City time, on the date on which the Underwritten Shelf
Takedown is anticipated to launch.

(f)    Payment of Expenses for Shelf Registrations. The Company shall be liable
for and pay all Registration Expenses in connection with any Shelf Registration,
regardless of whether such registration is effected.

 

4. Piggyback Registration.

(a)    Participation. If, following the expiration of the Standstill Period, the
Company at any time proposes to sell in an underwritten Public Offering
(including, for the avoidance of doubt, a “take-down” pursuant to a prospectus
supplement to an effective shelf registration statement) or file a Registration
Statement with respect to any offering of its Common Stock for its own account
or for the account of any other Persons (other than (i) a Registration Statement
under Section 2 or 3 (it being understood that this clause (i) does not limit
the rights of Holders to make written requests pursuant to Section 2(a)), (ii) a
Registration Statement on Form S-4 or Form S-8 or any successor form to such
forms, (iii) a registration of Common Stock solely relating to an offering and
sale to employees or directors of the Company pursuant to any employee share
plan or other employee benefit plan arrangement, or (iv) a registration in
connection with a direct or indirect acquisition by the Company or one of its
Subsidiaries of another Person or a similar business combination transaction,
however structured) then, as soon as practicable (but in no event less than ten
(10) calendar days prior to the proposed date of the launch of the underwritten
Public Offering or the filing of such Registration Statement, as applicable),
the Company shall give written notice of such proposed offering or filing to the
Holders, and such notice shall offer the Holders the opportunity to register
under such Registration Statement or include in such underwritten Public
Offering such number of Registrable Securities as each such Holder may request
in writing (a “Piggyback Registration”). Subject to Section 4(b) and
Section 4(c), the Company shall include in such Registration Statement or
underwritten Public Offering all such Registrable Securities that are requested
to be included therein within five (5) calendar days after the receipt by such
Holders of any such notice; provided, that if at any time after giving written
notice of its intention to sell any Common Stock in an underwritten Public
Offering and prior to the launch date, or to register any Common Stock and prior
to the effective date of the Registration Statement filed in connection with
such registration, the Company shall determine for any reason not to sell or
register or to delay such sale or registration, the Company shall give written
notice of such determination to each Holder and, thereupon, (A) in the case of a
determination not to sell or register, shall be relieved of its obligation to
register any Registrable Securities in connection with such sale or registration
(but not from its obligation to pay the Registration Expenses in connection
therewith), without prejudice, however, to the rights of the Holders to request
that such registration be effected as a Demand Registration (subject to the
provisions governing

 

16



--------------------------------------------------------------------------------

withdrawal set forth in Section 2(b)) or, if applicable, a Shelf Offering
Request and any Underwritten Shelf Takedown related thereto (subject to the
provisions governing withdrawal set forth in Section 3(e)(i)), and (B) in the
case of a determination to delay selling or registering, in the absence of a
request for a Demand Registration, Shelf Offering Request or Underwritten Shelf
Takedown, shall be permitted to delay selling or registering any Registrable
Securities, for the same period as the delay in registering such other Common
Stock; provided, that if such registration or sale involves an underwritten
Public Offering, all such Holders requesting to be included in the Company’s
registration or sale must sell their Registrable Securities to the underwriters
selected as provided in Section 7(j) on the same terms and conditions as apply
to the Company or the other Person requesting such registration or sale, as
applicable, with, in the case of a combined primary and secondary offering, such
differences, including any with respect to representations and warranties and
indemnification, as may be customary or appropriate in combined primary and
secondary offerings, and the Company shall make arrangements with the managing
underwriter so that each such Holder may participate in such Underwritten
Offering.

(b)    Priority of Registrations Pursuant to a Piggyback Registration. If a
Piggyback Registration involves an underwritten Public Offering (other than any
Demand Registration or Underwritten Shelf Takedown, in which case the provisions
with respect to priority of inclusion in such offering set forth in Section 2(g)
or Section 3(e)(ii), respectively, shall apply) and the managing underwriter
advises the Board in writing (a copy of which shall be provided to each Holder)
that, in its view, the number of Company Shares that the Company and such
Holders intend to include in such registration exceeds the Maximum Offering
Size, the Company shall include in such registration, in the following priority,
up to the Maximum Offering Size:

(i)    first, so much of the Company Securities proposed to be registered for
the account of the Company (or for the account of such other initiating Person)
as would not cause the offering to exceed the Maximum Offering Size;

(ii)    second, and only if all of the securities referred to in clause (i) have
been included, all Registrable Securities requested to be included in such
registration by any Holders pursuant to this Section 4 (allocated, if necessary
for the offering not to exceed the Maximum Offering Size, pro rata among such
Holders and such other holders of Registrable Securities on the basis of the
relative number of Registrable Securities owned by such Holders and such other
holders; provided, that any securities thereby allocated to a Holder that exceed
such Holder’s request shall be reallocated among the remaining Holders and other
holders in like manner); and

(iii)    third, and only if all of the securities referred to in clauses (i) and
(ii) have been included, any securities proposed to be registered for the
account of any other Persons with such priorities among them as the Company
shall determine.

(c)    Piggyback Withdrawal. Each Holder shall be permitted to withdraw all or
part of its Registrable Securities from a Piggyback Registration at any time
prior to the effectiveness of such Registration Statement or at any time prior
to 7:00 a.m., New York City time, on the date on which the underwritten Public
Offering is anticipated to launch, as the case may be. Subject to Section 16, no
registration effected under this Section 4 shall relieve the Company of its
obligations to effect a Demand Registration to the extent required by Section 2
or a Shelf Offering Request or Underwritten Shelf Takedown to the extent
required by Section 3.

 

17



--------------------------------------------------------------------------------

(d)    Payment of Expenses for Piggyback Registrations. The Company shall pay
all Registration Expenses in connection with each Piggyback Registration,
regardless of whether such registration is effected.

 

5. Standstill; Lock-up Agreements.

(a)    Standstill. During the Standstill Period, each Holder shall not, directly
or indirectly, and shall cause its Representatives (to the extent acting on
behalf of the Holder) and Group Members directly or indirectly not to, without
the prior written consent of, or waiver by, the Company, (i) sell or offer to
sell any Company Securities (including any Voting Securities, ) or Derivative
Instruments, or direct or indirect rights to acquire any Company Securities
(including any Voting Securities) or Derivative Instruments, or any securities
or indebtedness convertible or exchangeable for any such securities, (ii) cause
to be filed or submitted a registration statement, prospectus or prospectus
supplement (or amendment or supplement thereto) with respect to any such
registration, or (iii) publicly announce any intention to do any of the
foregoing.

(b)    Lock-up Agreements.

(i)    To the extent requested by the lead underwriter in connection with each
Underwritten Offering, the Company and each Participating Holder shall agree not
to effect any public sale or distribution of any Company Securities or other
security of the Company (except as part of such Underwritten Offering) during
the period beginning on the date that is estimated by the Company, in good faith
and provided in writing to such Holder, to be the seventh (7th) calendar day
prior to the effective date of the applicable Registration Statement (or the
anticipated launch date in the case of a “take-down” off of an already effective
Shelf Registration Statement) until the earlier of (i) such time as the Company
and the lead managing underwriter shall agree and (ii) sixty (60) calendar days
after the effective date of the applicable Registration Statement (or the
pricing date in the case of a “take-down” off of an already effective Shelf
Registration Statement); provided, that the Company shall cause all directors
and executive officers of the Company, and all other Persons with registration
rights with respect to the Company’s securities (whether or not pursuant to this
Agreement) to enter into agreements similar to those contained in this
Section 5(b)(i) (without regard to this proviso), subject to exceptions for
gifts, sales pursuant to pre-existing 105-1 plans and other customary exclusions
agreed to by such managing underwriter; provided further, that the lead managing
underwriter may extend such period as necessary to comply with applicable FINRA
rules.

(ii)    Notwithstanding the foregoing, the Company may effect a public sale or
distribution of securities of the type described above and during the periods
described above if such sale or distribution is made pursuant to registrations
on Form S-4 or Form S-8 or any successor form to such forms or as part of any
registration of securities for offering and sale to employees or directors of
the Company pursuant to any employee share plan or other employee benefit plan
arrangement. The Company agrees to use its commercially reasonable efforts to
obtain from each holder of restricted securities of the Company which securities
are the same as or similar to the Registrable Securities being registered, or
any restricted securities convertible into or exchangeable or exercisable for
any of such securities, an agreement not to effect any public sale or
distribution of such securities during any such period referred to in this
Section 5, except as part of any such registration, if permitted.

 

18



--------------------------------------------------------------------------------

6.     Other Registration Rights. The Company represents and warrants that it is
not a party to, or otherwise subject to, any agreement (other than as provided
herein) granting registration rights to any other Person with respect to any
equity securities of the Company. The Company shall not grant to any Person the
right, other than as set forth herein, and except to employees of the Company
with respect to registrations on Form S-8, to request the Company to register
any Company Securities except such rights as are not more favorable than or
inconsistent with the rights granted to the Holders and that do not violate the
rights or adversely affect the priorities of the Holders set forth herein.

7.     Registration Procedures. In connection with any registration pursuant to
Section 2, Section 3 or Section 4, subject to the provisions of such Sections:

(a)    Prior to filing a Registration Statement covering Registrable Securities
or prospectus or any amendment or supplement thereto, the Company shall furnish
to each Participating Shareholder and each underwriter, if any, of the
Registrable Securities covered by such Registration Statement copies of such
Registration Statement as proposed to be filed, and thereafter the Company shall
furnish to such Participating Shareholder and underwriter, if any, without
charge such number of copies of such Registration Statement, each amendment and
supplement thereto (in each case including all exhibits thereto and documents
incorporated by reference therein), the prospectus included in such Registration
Statement (including each preliminary prospectus and any summary prospectus) and
any other prospectus filed under Rule 424 or Rule 430A under the Securities Act
and such other documents as such Participating Shareholder or underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Participating Shareholder. Each Participating
Shareholder shall have the right to request that the Company modify any
information contained in such Registration Statement, amendment and supplement
thereto pertaining to such Participating Shareholder and the Company shall use
all reasonable efforts to comply with such request; provided, that the Company
shall not have any obligation to so modify any information if the Company
reasonably expects that so doing would cause the prospectus to contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.

(b)    In connection with any filing of any Registration Statement or prospectus
or amendment or supplement thereto, the Company shall cause such document (i) to
comply in all material respects with the requirements of the Securities Act and
the rules and regulations of the SEC thereunder and (ii) with respect to
information supplied by or on behalf of the Company for inclusion in the
Registration Statement, to not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.

(c)    The Company shall promptly notify each Holder of such Registrable
Securities and the underwriter(s) and, if requested by such Holder or the
underwriter(s), confirm in writing, when a Registration Statement has become
effective and when any post-effective amendments and supplements thereto become
effective.

 

19



--------------------------------------------------------------------------------

(d)    The Company shall furnish counsel for each underwriter, if any, and for
the Holders of such Registrable Securities with copies of any written comments
from the SEC or any state securities authority or any written request by the SEC
or any state securities authority for amendments or supplements to a
Registration Statement or prospectus or for additional information generally.

(e)    After the filing of the Registration Statement, the Company shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Participating Shareholders set forth in
such Registration Statement or supplement to such prospectus and (iii) promptly
notify each Participating Shareholder holding Registrable Securities covered by
such Registration Statement of any stop order issued or threatened by the SEC or
any state securities commission and use commercially reasonable best efforts to
prevent the entry of such stop order or to remove it if entered.

(f)    The Company shall use all reasonable best efforts to (i) register or
qualify the Registrable Securities covered by such Registration Statement under
such securities or “blue sky” Laws of such jurisdictions in the United States as
any Participating Shareholder holding such Registrable Securities reasonably (in
light of such Participating Shareholder’s intended plan of distribution)
requests and (ii) cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
Participating Shareholder to consummate the disposition of the Registrable
Securities owned by such Participating Shareholder, provided, that the Company
shall not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 7(f), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction.

(g)    The Company shall use reasonable best efforts to list such Registrable
Securities on the principal securities exchange on which the Company’s common
stock is then listed and provide a transfer agent, registrar and CUSIP number
for all such Registrable Securities not later than the effective date of such
Registration Statement.

(h)    The Company shall use reasonable best efforts to cooperate with each
Holder and the underwriter or managing underwriter, if any, to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends; and enable such
Registrable Securities to be in such denominations (consistent with the
provisions of the governing documents thereof) and registered in such names as
each Holder or the underwriter or managing underwriter, if any, may reasonably
request at least two (2) Business Days prior to any sale of Registrable
Securities.

(i)    The Company shall immediately notify each Participating Shareholder
holding such Registrable Securities covered by such Registration Statement, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the occurrence

 

20



--------------------------------------------------------------------------------

of an event requiring the preparation of a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and promptly prepare
and make available to each such Participating Shareholder and file with the SEC
any such supplement or amendment subject to any suspension rights contained
herein.

(j)    (1) The requesting Holder(s) shall have the right to select an
underwriter or underwriters in connection with any underwritten Public Offering
resulting from the exercise of a Demand Registration or Underwritten Shelf
Takedown upon consultation with the Company and (2) the Company shall have the
right to select an underwriter or underwriters in connection with any other
underwritten Public Offering. In connection with any Public Offering, the
Company shall enter into customary agreements (including an underwriting
agreement in customary form) and take all other actions as are reasonably
required and customary in order to expedite or facilitate the disposition of
such Registrable Securities in any such Public Offering, including the
engagement of a “qualified independent underwriter” in connection with the
qualification of the underwriting arrangements with FINRA.

(k)    Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall make available during
regular business hours for inspection by any Participating Shareholder and any
underwriter participating in any disposition pursuant to a Registration
Statement being filed by the Company pursuant to this Section 7 and any
attorney, accountant or other professional retained by any such Participating
Shareholder or underwriter (collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary or desirable to
enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any Inspectors in connection with such Registration Statement
(including by participation in a reasonable number of diligence calls). Records
that the Company determines, in good faith, to be confidential and that it
notifies the Inspectors are confidential shall not be disclosed by the
Inspectors unless (i) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in such Registration Statement or (ii) the
release of such Records is required pursuant to applicable Law or regulation or
judicial process. Each Participating Shareholder agrees that information
obtained by it as a result of such inspections shall be deemed confidential and
shall not be used by it or its Affiliates as the basis for any market
transactions in the Company Securities unless and until such information is made
generally available to the public. Each Participating Shareholder further agrees
that, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, it shall give notice to the Company and allow the
Company, at its expense, to undertake appropriate action to prevent disclosure
of the Records deemed confidential.

(l)    The Company shall furnish to each Participating Shareholder and to each
such underwriter, if any, a signed counterpart, addressed to such Participating
Shareholder or underwriter, of (i) an opinion or opinions of counsel to the
Company and (ii) a comfort letter or comfort letters from the Company’s
independent certified public accountants, each in customary form and covering
such matters of the kind customarily covered by opinions or comfort letters, as
the case may be, as the managing underwriter therefor reasonably requests.

 

21



--------------------------------------------------------------------------------

(m)    The Company shall take all commercially reasonable actions to ensure that
any free-writing prospectus utilized in connection with any Demand Registration,
Underwritten Shelf Takedown or other offering off of a Shelf Registration
Statement or Piggyback Registration hereunder complies in all material respects
with the Securities Act, is filed in accordance with the Securities Act to the
extent required thereby, is retained in accordance with the Securities Act to
the extent required thereby and, when taken together with the related
prospectus, shall not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(n)    The Company shall otherwise use all commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC, and make available
to its security holders, as soon as reasonably practicable, an earnings
statement or such other document that shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

(o)    The Company may require each such Participating Shareholder promptly to
furnish in writing to the Company the Notice, Agreement and Questionnaire and
such other information regarding the distribution of the Registrable Securities
as the Company may from time to time reasonably request and such other
information as may be legally required or the Company may deem reasonably
advisable in connection with such registration and shall not have any obligation
to include a Participating Shareholder on any Registration Statement if the
Notice, Agreement and Questionnaire or such other information is not promptly
provided; provided, that, prior to excluding such Participating Shareholder on
the basis of its failure to provide the Notice, Agreement and Questionnaire or
such other information, the Company must furnish in writing a reminder to such
Participating Shareholder requesting the Notice, Agreement and Questionnaire and
such other information at least three (3) days prior to filing the applicable
Registration Statement.

(p)    Each such Participating Shareholder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 7(i), such Participating Shareholder shall forthwith discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Participating Shareholder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 7(i), and, if so directed by the Company, such Participating Shareholder
shall deliver to the Company all copies, other than any permanent file copies
then in such Participating Shareholder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice. If the Company shall give such notice, the Company shall extend the
period during which such Registration Statement shall be maintained effective by
the number of days during the period from and including the date of the giving
of notice pursuant to Section 7(i) to the date when the Company shall make
available to such Participating Shareholder a prospectus supplemented or amended
to conform with the requirements of Section 7(i).

(q)    The Company shall use its commercially reasonable efforts to list all
Registrable Securities covered by such Registration Statement on any securities
exchange or quotation system on which any of the Registrable Securities are then
listed or traded.

 

22



--------------------------------------------------------------------------------

(r)    The Company shall have appropriate officers of the Company (i) prepare
and make presentations at any “road shows” and before analysts and rating
agencies, as the case may be, (ii) otherwise use their commercially reasonable
efforts to cooperate as reasonably requested by the underwriters in the
offering, marketing or selling of the Registrable Securities, including, by
executing customary underwriting agreements and (iii) otherwise use their
commercially reasonable efforts to cooperate as reasonably requested by the
Holders in the marketing of the Registrable Securities.

 

8. Indemnification by the Company.

(a)    The Company agrees to indemnify and hold harmless each Participating
Shareholder holding Registrable Securities covered by a Registration Statement,
each member, trustee, limited or general partner thereof, each member, trustee,
limited or general partner of each such member, limited or general partner, each
of their respective Affiliates, officers, directors, stockholders, shareholders,
employees, advisors and agents, each Person, if any, who controls such Person
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act and each of their Representatives from and against any and all
losses, claims, damages, liabilities and expenses (including reasonable expenses
of investigation and reasonable attorneys’ fees and expenses) (“Damages”) caused
by or relating to (i) any untrue statement or alleged untrue statement of a
material fact contained in (A) any Registration Statement or prospectus relating
to the Registrable Securities (as amended or supplemented if the Company shall
have furnished any amendments or supplements thereto), any preliminary
prospectus or any “issuer free writing prospectus” (as defined in Rule 433 of
the Securities Act) or (B) any application or other document or communication
executed by or on behalf of the Company or based upon written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify any securities covered by such registration under the securities Laws
thereof, (ii) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (iii) any violation or alleged violation by the Company of the
Securities Act or any other similar federal or state securities Laws or any rule
or regulation promulgated thereunder applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration, qualification or compliance, except in all cases insofar as such
Damages are caused by or related to any such untrue statement or omission or
alleged untrue statement or omission so made based upon or contained in any
information furnished in writing to the Company by such Participating
Shareholder expressly for use therein or by such Participating Shareholder’s
failure to deliver a copy of the prospectus, the issuer free writing prospectus
or any amendments or supplements thereto after the Company has furnished such
Participating Shareholder with a sufficient number of copies of the same.

(b)    The Company also agrees to indemnify any underwriters of the Registrable
Securities, their officers and directors and each Person who controls such
underwriters within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act on substantially the same basis as that of the
indemnification of the Participating Shareholders provided in this Section 8 or
otherwise on commercially reasonable terms negotiated on an aim’s length basis
with such underwriters.

 

23



--------------------------------------------------------------------------------

9.      Indemnification by Participating Shareholders. Each Participating
Shareholder holding Registrable Securities included in any Registration
Statement agrees, severally but not jointly, to indemnify and hold harmless the
Company, its officers, directors and agents and each Person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity from
the Company contained in Section 8(a)(i) and Section 8(a)(ii) to such
Participating Shareholder, but only with respect to information furnished in
writing by such Participating Shareholder or on such Participating Shareholder’s
behalf expressly for use in any Registration Statement or prospectus relating to
the Registrable Securities, or any amendment or supplement thereto, any
preliminary prospectus or any “issuer free writing prospectus.” Each such
Participating Shareholder also agrees to indemnify and hold harmless any
underwriters of the Registrable Securities, their officers and directors and
each Person who controls such underwriters within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of the Company
provided in this Section 9. As a condition to including Registrable Securities
in any Registration Statement filed in accordance herewith, the Company may
require that it shall have received an undertaking reasonably satisfactory to it
from any underwriter to indemnify and hold it harmless to the extent customarily
provided by underwriters with respect to similar securities. No Participating
Shareholder shall be liable under this Section 9 for any Damages in excess of
the gross proceeds realized by such Participating Shareholder in the sale of
Registrable Securities of such Participating Shareholder to which such Damages
relate.

10.    Conduct of Indemnification Proceedings. If any proceeding (including any
governmental investigation) shall be instituted involving any Person in respect
of which indemnity may be sought pursuant to Section 8 or Section 9, such Person
(an “Indemnified Party”) shall promptly notify the Person against whom such
indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided, that the failure of any Indemnified
Party to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent and only to the extent
that the Indemnifying Party is materially prejudiced by such failure to notify.
In any such proceeding, any Indemnified Party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed in writing to the retention of such counsel,
(ii) the Indemnifying Party shall have failed to assume the defense of such
claim or to employ counsel reasonably satisfactory to the Indemnified Party, or
(iii) in the reasonable judgment of such Indemnified Party representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood that, in connection
with any proceeding or related proceedings in the same jurisdiction, the
Indemnifying Party shall not be liable for the reasonable fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) at
any time for all such Indemnified Parties, and that all such fees and expenses
shall be reimbursed as they are incurred. In the case of any such separate firm
for the Indemnified Parties, such firm shall be designated in writing by the
Indemnified Parties. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified
Parties from and against any loss or liability

 

24



--------------------------------------------------------------------------------

(to the extent stated above) by reason of such settlement or judgment. Without
the prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed), no Indemnifying Party shall effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.

11.    Survival. Subject to a Holder delivering a properly completed (as solely
determined by the Company), executed and acknowledged Notice, Agreement and
Questionnaire to the Company, Section 8, Section 9, Section 10 and Section 12
hereto will remain in full force and effect regardless of any investigation made
by or on behalf of the Indemnified Party or any officer, director or controlling
Person of such Indemnified Party and will survive the transfer of securities.

 

12. Contribution.

(a)    If the indemnification provided for herein is unavailable to the
Indemnified Parties in respect of any Damages, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Damages
(i) as between the Company and the Participating Shareholders holding
Registrable Securities covered by a Registration Statement on the one hand and
the underwriters on the other, in such proportion as is appropriate to reflect
the relative benefits received by the Company and such Participating
Shareholders on the one hand and the underwriters on the other, from the
offering of the Registrable Securities, or if such allocation is not permitted
by applicable Law, in such proportion as is appropriate to reflect not only the
relative benefits but also the relative fault of the Company and such
Participating Shareholders on the one hand and of such underwriters on the other
in connection with the statements or omissions that resulted in such Damages, as
well as any other relevant equitable considerations, and (ii) as between the
Company on the one hand and each Participating Shareholder on the other, in such
proportion as is appropriate to reflect the relative fault of the Company and of
each Participating Shareholder in connection with such statements or omissions,
as well as any other relevant equitable considerations. The relative benefits
received by the Company and Participating Shareholders on the one hand and such
underwriters on the other shall be deemed to be in the same proportion as the
total proceeds from the offering (net of underwriting discounts and commissions
but before deducting expenses) received by the Company and Participating
Shareholders bear to the total underwriting discounts and commissions received
by such underwriters, in each case as set forth in the table on the cover page
of the applicable prospectus. The relative fault of the Company and
Participating Shareholders on the one hand and of such underwriters on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company and
Participating Shareholders or by such underwriters. The relative fault of the
Company on the one hand and of each Participating Shareholder on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

25



--------------------------------------------------------------------------------

(b)    The Company and the Participating Shareholders agree that it would not be
just and equitable if contribution pursuant to this Section 12 were determined
by pro rata allocation (even if the underwriters were treated as one entity for
such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an Indemnified Party as a result of the Damages
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 12, no Participating Shareholder shall be required to contribute any
amount for Damages in excess of the gross proceeds realized by Participating
Shareholder in the sale of Registrable Securities of Participating Shareholder
to which such Damages relate. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. Each Participating Shareholder’s obligation to contribute
pursuant to this Section 12 is several in the proportion that the net proceeds
of the offering received by Participating Shareholder bears to the total net
proceeds of the offering received by all such Participating Shareholders and not
joint.

 

13. Participation in Public Offering.

(a)    No Person may participate in any Public Offering hereunder unless such
Person (i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements (provided, that no Holder of Registrable Securities will be
required to sell more than the number of Registrable Securities that such Holder
has requested the Company include in any Registration Statement) and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and the provisions set forth herein in respect
of registration rights.

(b)    Each Person that is participating in any registration hereunder agrees
that, upon receipt of any notice from the Company of the occurrence of any event
of the kind described in Section 7(i) above, such Person shall immediately
discontinue the disposition of its Registrable Securities pursuant to the
Registration Statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 7(i). In the event
the Company has given any such notice, the applicable time period during which a
Registration Statement is to remain effective shall be extended (provided, that
the Company shall not cause any Registration Statement to remain effective
beyond the latest date allowed by applicable Law) by the number of days during
the period from and including the date of the giving of such notice pursuant to
this paragraph to and including the date when each Holder of Registrable
Securities covered by such Registration Statement shall have received the copies
of the supplemented or amended prospectus contemplated by Section 7(i).

14.    Compliance with Rule 144 and Rule 144A. At the request of any Holder who
proposes to sell securities in compliance with Rule 144 of the Securities Act,
the Company shall (i) cooperate, to the extent commercially reasonable, with
such Holder, (ii) forthwith furnish to such Holder a written statement of
compliance with the filing requirements of the SEC as set forth in Rule 144, as
such rule may be amended from time to time, (iii) make available to the public
and

 

26



--------------------------------------------------------------------------------

such Holders such information, and take such action as is reasonably necessary,
to enable the Holders of Registrable Securities to make sales pursuant to Rule
144, and (iv) use its reasonable best efforts to list such Holder’s Company
Shares on the NYSE. Unless the Company is subject to Section 13 or 15(d) of the
Exchange Act, the Company will provide to the holder of Registrable Securities
and to any prospective purchaser of Registrable Securities under Rule 144A of
the Securities Act, the information described in Rule 144A(d)(4) of the
Securities Act.

15.    Selling Expenses. All Selling Expenses relating to the offer and sale of
Registrable Securities registered under the Securities Act pursuant to this
Agreement shall be borne and paid by the Holders of such Registrable Securities,
in proportion to the number of Registrable Securities included in such
registration for each such Holder.

 

16. Prohibition on Requests; Holders’ Obligations.

(a)    No Holder shall, without the Company’s consent, be entitled to deliver a
request for a Demand Registration or a Shelf Offering Request or Underwritten
Shelf Takedown if less than 90 calendar days have elapsed since (A) the
effective date of a prior Registration Statement in connection with a Demand
Registration, Shelf Registration or Piggyback Registration, (B) the date of
withdrawal by the Participating Shareholders of a Demand Registration or
Underwritten Shelf Takedown or (C) the pricing date of any Underwritten Offering
effected by the Company; provided, in each case, that such Holder has been
provided with an opportunity to participate in the prior offering and either
(i) has refused or not promptly accepted such opportunity or (ii) has not been
cut back to less than 50% of the Registrable Securities requested to be included
by such Holder.

(b)    No Holder of Registrable Securities shall be entitled to sell any of such
Registrable Securities pursuant to this Agreement, unless such Holder has timely
furnished the Company with all information required to be disclosed in order to
make the information previously furnished to the Company by such Holder not
misleading and any other information regarding such Holder and the distribution
of such Registrable Securities as the Company may from time to time reasonably
request pursuant to Section 7(o). Any sale of any Registrable Securities by any
Holder shall constitute a representation and warranty by such Holder that the
information of such Holder furnished in writing by or on behalf of such Holder,
including in such Holder’s Notice, Agreement and Questionnaire (all such
information, “Holder Information”), to the Company does not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements in such Holder Information, in the light of the
circumstances under which they were made, not misleading. Furthermore, if the
Company is required to file a subsequent Registration Statement upon expiration
of effectiveness of the Registration Statement naming a Holder, the Company
shall be under no obligation to include such Holder as a selling securityholder
if such Holder does not timely deliver an updated properly completed (as solely
determined by the Company), executed and acknowledged Notice, Agreement and
Questionnaire and other information upon request by the Company therefore
pursuant to Section 7(o).

 

27



--------------------------------------------------------------------------------

17. Corporate Governance.

(a)    Composition of the Board.

(i)     Subject to Section 17(a)(iv) below, two directors of the Board (each, a
“Director”) shall be individuals designated in writing to the Company by MDLZ
(each, a “MDLZ Designee”), which individuals shall at all times be executive
officers of Mondelēz International and shall initially be the Chairman and Chief
Executive Officer and the Executive Vice President and General Counsel of
Mondelēz International.

(ii)    Upon the resignation, retirement or other removal of any MDLZ Designee,
MDLZ shall be entitled, subject to Section 17(a)(iv) below, promptly to
designate a replacement MDLZ Designee to become a Director.

(iii)    Each of the Company and the Holders shall use its reasonable best
efforts to give effect to Section 17(a)(i); in particular, (A) each Holder shall
procure that the directors of the Board nominated by it shall vote in favor of
appointing each MDLZ Designee and against the removal of any MDLZ Designee at
each relevant meeting of the Board or of any committee of the Board, (B) the
Company shall ensure that each MDLZ Designee is proposed to serve as a Director
at each annual or special meeting of the Company at which directors are to be
elected, (C) each Holder shall procure that the directors of the Board nominated
by it shall recommend that the Company’s stockholders vote in favor of
appointing each MDLZ Designee and against the removal of any MDLZ Designee,
(D) each Holder shall vote all the stock that it holds or controls (and shall
procure that each of its Affiliates votes all stock that it holds or controls)
in favor of appointing each MDLZ Designee as a Director and against the removal
of any MDLZ Designee as a Director, and (E) no Holder (other than MDLZ) shall
take any action to remove, or oppose the appointment of, a MDLZ Designee as a
Director.

(iv)    If MDLZ and its Affiliates beneficially own less than 8% of the Company
Shares, then MDLZ shall promptly cause one of such MDLZ Designees to resign and
the number of MDLZ Designees permissible hereunder shall be permanently reduced
to one. If MDLZ and its Affiliates beneficially own less than 5% of the Company
Shares, then MDLZ shall promptly cause a second MDLZ Designee to resign and the
number of MDLZ Designees permissible hereunder shall be permanently reduced to
zero.

(b)    Committees. For so long as MDLZ is permitted to appoint at least one
(1) MDLZ Designee pursuant to Section 17(a), to the extent permitted by
applicable Laws (including any requirements under the Exchange Act or the rules
of the New York Stock Exchange or any other applicable securities exchange on
which the Common Stock is then listed), each committee of the Board shall
include at least one MDLZ Designee.

(c)    Board Authority Matters. For so long as MDLZ is permitted to appoint at
least one (1) MDLZ Designee pursuant to Section 17(a), the Company shall not
enter into or effectuate any of the following without the prior approval of the
Board:

(i)    any issuance of shares of the Company or securities convertible or
exchangeable for such shares, including options or other equity awards
exercisable for such shares (other than options or other equity awards granted
to officers or directors of the Company that have been authorized by the Board’s
Compensation Committee or Special Award Committee),

 

28



--------------------------------------------------------------------------------

(ii)    the declaration or payment of any dividend or other distribution with
regard to any security of the Company,

(iii)    a key transaction having material financial implications for the
Company Group (as defined below), including material mergers and acquisitions,

(iv)    the making of a material change in the nature of the Company’s business,

(v)    the adoption or amendment of any strategic business plan and annual
budget,

(vi)    the appointment or removal of the Company’s Auditors (as defined below),

(vii)    the approval of the Company’s quarterly and annual consolidated
financial statements,

(viii)    the approval of a material decision relating to a material portion of
the Company Group’s workforce (other than any decision that has been authorized
by the Board’s Compensation Committee, Special Award Committee or Corporate
Governance and Nominating Committee), or

(ix)    the approval of a decision which may have a material implication for the
reputation of the Company Group.

(d)    Certificate of Incorporation and Bylaws to be Consistent. Each of the
Company and each Holder shall use its reasonable best efforts to take or cause
to be taken all lawful action necessary or appropriate to ensure that at all
times the Certificate of Incorporation and the Bylaws of the Company contain
provisions consistent with the terms of this Agreement (including without
limitation this Section 17) and none of the Certificate of Incorporation or the
Bylaws of the Company or any of the corresponding constituent documents of the
Company’s Subsidiaries contain any provisions inconsistent therewith or which
would in any way nullify or impair the terms of this Agreement or the rights of
the Company or any Holder hereunder.

(e)    Amendment of Related Party Transaction Policy. For so long as MDLZ is
permitted to appoint at least one (1) MDLZ Designee pursuant to Section 17(a),
the Company shall not amend or terminate its related party transaction policy
adopted on the Closing Date, unless such amendments are required by applicable
Law (including any requirements under the rules of the New York Stock Exchange
or any other applicable securities exchange on which the Common Stock is then
listed), without the prior written consent of MDLZ.

 

29



--------------------------------------------------------------------------------

18. Information Rights.

(a)    For so long as Mondelēz International accounts for its investment in the
Company under the equity method of accounting (determined in accordance with the
generally accepted accounting principles as applicable to Mondelēz International
from time to time), the Company agrees that:

(i)    The Company shall provide MDLZ (A) within 60 days after the end of each
fiscal year, with the consolidated financial results for of the Company’s
consolidated group (the “Company Group”) for such fiscal year (including a
profit and loss account, balance sheet, cash flow and statement of other
comprehensive income), (B) promptly upon availability, the annual accounts for
each member of the Company Group (except where such accounts or audits are not
legally required), (C) within 30 days after the end of each fiscal quarter,
unaudited consolidated condensed financial results of the Company Group for such
fiscal quarter (including a profit and loss account, balance sheet, cash flow
and statement of other comprehensive income) and (D) with such financial
information or documents in the possession of the Company and any of its
Subsidiaries as MDLZ may reasonably request in writing in connection with the
preparation of Mondelēz International’s public earnings releases or other press
releases, Current Reports on Form 8-K, Annual Reports to Shareholders, Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and any other proxy,
information and registration statements, reports, notices, prospectuses and any
other filings made by Mondelēz International with the SEC or any other
Governmental Authority, including Mondelēz International’s unaudited quarterly
financial statements and annual audited financial statements (collectively, the
“Mondelēz International Public Filings”);

(ii)    The Company shall cooperate, and use its reasonable best efforts to
cause the Company’s independent certified public accounts (the “Company’s
Auditors”) to cooperate, with MDLZ to the extent reasonably requested in writing
by MDLZ in the preparation of the Mondelēz International Public Filings. The
Company agrees to use its reasonable best efforts to provide to MDLZ all
information that MDLZ reasonably requests in writing in connection with any
Mondelēz International Public Filings that, in the reasonable judgment of MDLZ
upon consultation with its legal counsel, is required to be disclosed or
incorporated by reference therein under any applicable Law. The Company shall
use its reasonable best efforts to provide such information to enable Mondelēz
International to prepare and release all Mondelēz International Public Filings
on a timely basis. To the extent required in such filing, the Company shall use
its reasonable best efforts to cause the Company’s Auditors to consent to any
reference to them as experts in any Mondelēz International Public Filings
required under applicable Law;

(iii)    The Company and MDLZ shall share with each other (subject to any agreed
protocols) aggregate security position information, within 60 days after the end
of each fiscal quarter, for use in their respective compliance programs and
shall coordinate share ownership reporting for such purpose; and

(iv)    The Company will, within 25 days after the end of each fiscal quarter,
make the Company’s controller available for a discussion with MDLZ with regards
to updates to the Company’s business and financial results with respect to such
fiscal quarter.

(b)    With respect to any information provided by the Company:

(i)    Subject to the requirements of law and to except the extent required to
be included in Mondelēz International Public Filings, MDLZ shall keep
confidential, and shall cause its Representatives (including Mondelēz
International) to keep confidential, all information and documents obtained
pursuant to this Section 18 unless such information (A) is or becomes publicly
available other than as a result of a breach of this Section 18(b) by it or its

 

30



--------------------------------------------------------------------------------

Representatives; (B) was within its possession prior to being furnished to it by
or on behalf of the Company, provided that the source of such information was
not known by it to be bound by a confidentiality agreement with, or other
contractual or legal obligation of confidentiality to, the Company with respect
to such information; (C) is or becomes available to it or any of its
Representatives on a non-confidential basis from a source other than the Company
or any of its Representatives; provided that such source was not known to it to
be bound by a confidentiality agreement with, or other contractual or legal
obligation of confidentiality to, the Company with respect to such information;
or (D) is independently developed by or on its behalf without violating any of
its obligations under this Section 18(b).

(ii)    In the event MDLZ believes, upon consultation with its legal counsel,
that it is legally required to disclose any information or documents
contemplated by Section 18(b)(i) (but not including any information required to
be included in Mondelēz International Public Filings), it shall to the extent
possible under the circumstances provide reasonable prior written notice to the
Company so that the Company may, at its own expense, seek a protective order or
otherwise take reasonable steps to protect the confidentiality of such
information.

(iii)    The rights of MDLZ and the obligations of the Company pursuant to this
Section 18(b) shall be subject to applicable Laws relating to the exchange of
information and other applicable Laws.

 

19. Miscellaneous.

(a)    Remedies; Specific Performance.

(i)    Except as otherwise provided herein, any and all remedies herein
expressly conferred upon a Party shall be deemed cumulative with and not
exclusive of any other remedy conferred by this Agreement, or by law or equity
upon such Party, and the exercise by a Party of any one remedy shall not
preclude the exercise of any other remedy.

(ii)    The Parties acknowledge and agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that
monetary damages, even if available, would not be an adequate remedy therefor.
It is accordingly agreed that, at any time prior to the termination of this
Agreement pursuant to Section 8(j), the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the performance of terms and provisions of this Agreement in any
court referred to in Section 8(g), without proof of actual damages (and each
Party waives any requirement for the securing or posting of any bond in
connection with such remedy), this being in addition to any other remedy to
which they are entitled at law or in equity. The Parties further agree not to
assert that a remedy of specific enforcement is unenforceable, invalid, contrary
to law or inequitable for any reason, nor to assert that a remedy of monetary
damages would provide an adequate remedy for any such breach.

(b)    Amendments and Waivers. The provisions of this Agreement (other than
Sections 17 and 18), including the provisions of this sentence, may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be

 

31



--------------------------------------------------------------------------------

given, without the written consent of the Company and each Holder of outstanding
Registrable Securities. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders of Registrable Securities whose securities
are being sold pursuant to a Shelf Registration Statement and that does not
directly or indirectly affect the rights of other Holders of Registrable
Securities may be given by each Holder of the Registrable Securities being sold
by such Holders pursuant to such Shelf Registration Statement; provided,
however, that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the immediately
preceding sentence. Each Holder of Registrable Securities outstanding at the
time of any such amendment, modification, supplement, waiver or consent or
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 8(b), whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Registrable Securities or is delivered to such
Holder. The provisions of Sections 17 and 18 (and the provisions of this
sentence) may not be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may not be given, without the written
consent of the Company and MDLZ.

(c)    Notices. Any notice, request, instruction or other document to be given
hereunder by any Party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by
facsimile or electronic mail or overnight courier:

(i)    if to the Company, to:

Keurig Dr Pepper Inc.

5301 Legacy Drive

P.O. Box 869077

Plano, Texas 75024

Attn:     Chief Financial Officer

with a copy (which shall not constitute notice) to:

Keurig Dr Pepper Inc.

5301 Legacy Drive

P.O. Box 869077

Plano, Texas 75024

Attn:     General Counsel

(ii)    if to a Holder, at the most current address given by such Holder to the
Company in a Notice, Agreement and Questionnaire or any amendment thereto or, at
the Company’s option, pursuant to the Legal Notice System on DTC, or successor
system thereto;

or to such other address as such Person may have furnished to the other Persons
identified in this Section 8(c) in writing in accordance herewith.

(d)    Majority of Registrable Securities. For purposes of determining what
constitutes Holders of a majority of Registrable Securities, as referred to in
this Agreement, a majority shall constitute a majority of the shares of Common
Stock that constitute Registrable Securities.

 

32



--------------------------------------------------------------------------------

(e)    Assignability; Third-Party Rights. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any Party,
and any such assignment shall be null and void. This Agreement shall be binding
upon, and shall be enforceable by and inure to the benefit of, the Parties and
their respective successors and assigns. Nothing in this Agreement is intended
to or shall confer upon any Person (other than the Parties) any right, benefit
or remedy of any nature whatsoever.

(f)    Counterparts. This Agreement may be executed in counterparts (each of
which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement) and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered (by
electronic communication, facsimile or otherwise) to the other Parties.

(g)    Governing Law and Venue; Jurisdiction; WAIVER OF JURY TRIAL.

(i)    THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES, WHETHER OF THE
STATE OF DELAWARE OR ANY OTHER JURISDICTION. Each of the Parties hereby
irrevocably and unconditionally consents and submits, for itself and with
respect to its property, to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware and the appropriate respective appellate courts
therefrom (or only if the Court of Chancery of the State of Delaware declines to
accept or does not have jurisdiction over a particular matter, any federal or
other state court located in the State of Delaware and the appropriate
respective appellate courts therefrom) solely in respect of the interpretation
and enforcement of the provisions of this Agreement and of the documents
referred to in this Agreement, and hereby waives, and agrees not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof or of any such document, that it is not subject to jurisdiction thereto
or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement or any such document may not be enforced in or by such
courts, and the Parties hereto irrevocably agree that all claims with respect to
such action or proceeding shall be heard and determined in the Court of Chancery
of the State of Delaware (or only if the Court of Chancery of the State of
Delaware declines to accept or does not have jurisdiction over a particular
matter, any federal or other state court located in the State of Delaware). The
Parties hereby consent to and grant any such court jurisdiction over the person
of such Parties and, to the extent permitted by Law, over the subject matter of
such dispute and agree that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 7(c) or in
such other manner as may be permitted by Law shall be valid and sufficient
service thereof.

(ii)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT IT MAY

 

33



--------------------------------------------------------------------------------

HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY OR TO THE ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8(g).

(h)    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(i)    Entire Agreement. This Agreement is intended by the Parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the Parties in respect of the
subject matter contained herein and the investor rights granted by the Company
with respect to the Registrable Securities. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein,
with respect to the investor rights granted by the Company with respect to the
Registrable Securities. This Agreement supersedes all prior agreements and
undertakings among the Parties with respect to such investor rights. No Party
shall have any rights, duties or obligations other than those specifically set
forth in this Agreement.

(j)    Termination. This Agreement and the obligations of the Parties hereunder
shall terminate upon such time as there are no Registrable Securities, except
for the provisions of Sections 2(d), 3(f), 4(d), 8, 9, 10, 11, 12, 15, 17, 18,
19(g) and this 19(j), which shall survive such termination.

[SIGNATURE PAGE FOLLOWS]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

COMPANY: KEURIG DR PEPPER INC. By:    /s/ Ozan Dokmecioglu   Name: Ozan
Dokmecioglu   Title: Chief Financial Officer

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

HOLDER: MAPLE HOLDINGS B.V. By:   

/s/ Merel M. Broers

  Name: Merel M. Broers   Title: Director By:    /s/ Leo Burgers   Name: Leo
Burgers   Title: Director

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

HOLDER: MONDELĒZ INTERNATIONAL HOLDINGS LLC

By:    /s/ Geraldine Llewellyn   Name: Geraldine Llewellyn   Title: Assistant
Secretary

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE A

HOLDERS OF REGISTRABLE SECURITIES

Maple Holdings B.V.

Mondelēz International Holdings LLC



--------------------------------------------------------------------------------

ANNEX A

FORM OF SELLING SECURITYHOLDER NOTICE, AGREEMENT AND QUESTIONNAIRE

The undersigned (the “Selling Securityholder”) beneficial owner of common stock,
par value $0.01 (the “Common Stock”), of Keurig Dr Pepper Inc. (the “Company”)
understands that the Company intends to file with the Securities and Exchange
Commission (the “SEC”) a registration statement on Form S-3 or a prospectus
supplement to an existing shelf registration statement (as applicable, the
“Shelf Registration Statement”) for the registration and resale under Rule 415
of the Securities Act of 1933, as amended (the “Securities Act”), of certain
Registrable Securities in accordance with the terms of the Investor Rights
Agreement, dated on or about July 9, 2018 (the “Investor Rights Agreement”), by
and among the Company and the persons listed on Schedule A hereto. Each
capitalized term not otherwise defined herein has the meaning given to it in the
Investor Rights Agreement.

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Shelf Registration Statement, the Selling Securityholder must be named as a
selling securityholder in the related prospectus and deliver a prospectus to the
purchasers of Registrable Securities. To facilitate naming of the Selling
Securityholder as a selling securityholder in the Shelf Registration Statement,
the Selling Securityholder must complete, execute, acknowledge and deliver this
Notice, Agreement and Questionnaire prior to filing of the prospectus supplement
to the Shelf Registration Statement.

Certain legal consequences arise from being named as Selling Securityholders in
the Shelf Registration Statement and the related prospectus. Accordingly, the
Selling Securityholder is advised to consult its own legal counsel regarding the
consequences of being named or not being named as a Selling Securityholder in
the Shelf Registration Statement and the related prospectus.

(a)    The Selling Securityholder hereby gives notice to the Company of its
intention to sell or otherwise dispose of Registrable Securities beneficially
owned by it and listed below in Item 3(b) pursuant to the Shelf Registration
Statement. The Selling Securityholder, by signing and returning this Notice,
Agreement and Questionnaire, understands that it shall be bound by the terms and
conditions of this Notice, Agreement and Questionnaire.

(b)    The Selling Securityholder hereby provides the following information to
the Company and represents and warrants that such information is accurate and
complete:

Questionnaire

 

1.    (a)    Full Legal Name of Selling Securityholder:      

 

     

 

   (b)    Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in Item (3) below are held:      

 

     

 



--------------------------------------------------------------------------------

  

(c)

   Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item (3) below are
held:      

 

     

 

2.    Address for Notices to Selling
Securityholder:                                      
                                         
                                                             

 

  

 

   Telephone:                                  
                                         
                                         
                                                                                
Fax:                                   
                                         
                                         
                                         
                                                  
Email address:                                 
                                         
                                         
                                                                             
Contact Person:                                        
                                         
                                         
                                                                3.    Beneficial
Ownership of Registrable Securities:   

This Item (3) covers beneficial ownership of the Company’s securities. Please
consult Appendix A to this Notice, Agreement and Questionnaire for information
as to the meaning of “beneficial ownership.” Except as set forth below in this
Item (3), the Selling Securityholder does not beneficially own any Registrable
Securities.

   (a)    Number of shares of Registrable Securities beneficially owned:    (b)
   Number of shares of the Registrable Securities which the Selling
Securityholder wishes to be included in the Shelf Registration Statement: 4.   
Beneficial Ownership of other securities of the Company owned by the Selling
Securityholder.    Except as set forth below in this Item (4), the Selling
Securityholder is not the beneficial or registered owner of any securities of
the Company other than the Registrable Securities listed above in Item (3).   
(a)    Type and amount of other securities beneficially owned by the Selling
Securityholder:      

 

     

 

  

(b)

   CUSIP No(s). of other securities beneficially owned by the Selling
Securityholder:      

 

     

 



--------------------------------------------------------------------------------

5.    Relationship with the Company:    (a)    Have you or any of your
affiliates, officers, directors or principal equity holders (owners of 5% or
more of the equity securities of the Selling Securityholder) held any position
or office or have you had any other material relationship with the Company (or
its predecessors or affiliates) within the past three years?       ☐    Yes   
   ☐    No    (b)    If so, please state the nature and duration of your
relationship with the Company:      

 

     

 

6.    Broker-Dealer Status:    (a)    Is the Selling Securityholder a
broker-dealer registered pursuant to Section 15 of the Exchange Act?      
☐    Yes       ☐    No       Note that the Company shall be required to identify
any registered broker-dealer as an underwriter in the prospectus.       If so,
please answer the remaining questions in this section.       If the Selling
Securityholder is a registered broker-dealer, please indicate whether the
Selling Securityholder acquired its Registrable Securities for investment or
acquired them as transaction-based compensation for investment banking or
similar services.      

 

     

 

      If the Selling Securityholder is a registered broker-dealer and received
its Registrable Securities other than as transaction-based compensation, the
Company is required to identify you as an underwriter in the Shelf Registration
Statement and related prospectus.      

 

     

 



--------------------------------------------------------------------------------

   (b)    Affiliation with Broker-Dealers:      

Is the Selling Securityholder an affiliate of a registered broker-dealer? For
purposes of this Item 6(b), an “affiliate” of a specified person or entity means
a person or entity that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person or entity specified.

      ☐    Yes       ☐    No       If so, please answer the remaining questions
in this section:       (i)    Please describe the affiliation between the
Selling Securityholder and any registered broker-dealers:         

 

        

 

      (ii)    If the Selling Securityholder, at the time of its acquisition of
the Registrable Securities, had any agreements or understandings, directly or
indirectly, with any person to distribute the Registrable Securities, please
describe such agreements or understandings:         

 

        

 

         Note that if the Selling Securityholder is an affiliate of a
broker-dealer and at the time of the acquisition of the Registrable Securities
had any agreements or understandings, directly or indirectly, to distribute the
securities, the Company must identify the Selling Securityholder as an
underwriter in the prospectus. 7.    Nature of Beneficial Holding. The purpose
of this question is to identify the ultimate natural person(s) or publicly held
entity that exercise(s) sole or shared voting or dispositive power over the
Registrable Securities.    (a)    Is the Selling Securityholder required to
file, or is it a wholly-owned subsidiary of a company that is required to file,
periodic and other reports (for example, Forms 10-K, 10-Q and 8-K) with the SEC
pursuant to Section 13(a) or 15(d) of the Exchange Act?       ☐    Yes      
☐    No    (b)    State whether the Selling Securityholder is an investment
company, or a subsidiary of an investment company, registered under the
Investment Company Act of 1940, as amended:       ☐    Yes       ☐    No    (c)
   If a subsidiary, please identify the publicly held parent entity:      

 

     

 



--------------------------------------------------------------------------------

   If you answered “No” to questions (a) and (b) above, please identify the
controlling person(s) of the Selling Securityholder (the “Controlling Entity”).
If the Controlling Entity is not a natural person or a publicly held entity,
please identify each controlling person(s) of such Controlling Entity. This
process should be repeated until you reach natural persons or a publicly held
entity that exercise sole or shared voting or dispositive power over the
Registrable Securities:   

 

  

 

   ***PLEASE NOTE THAT THE SEC REQUIRES THAT THESE NATURAL PERSONS BE NAMED IN
THE PROSPECTUS***    If you need more space for this response, please attach
additional sheets of paper. Please be sure to indicate your name and the number
of the item being responded to on each such additional sheet of paper, and to
sign each such additional sheet of paper before attaching it to this Notice,
Agreement and Questionnaire. Please note that you may be asked to answer
additional questions depending on your responses to the above questions. 8.   
Plan of Distribution:    Except as set forth below, the Selling Securityholder
(including its donees or pledgees) intends to distribute the Registrable
Securities listed above in Item (3) pursuant to the Shelf Registration Statement
only as follows (if at all): such Registrable Securities may be sold from time
to time directly by the Selling Securityholder or alternatively through
underwriters, broker-dealers or agents. If the Registrable Securities are sold
through underwriters, broker-dealers or agents, the Selling Securityholder shall
be responsible for underwriting discounts or commissions or agent’s commissions.
Such Registrable Securities may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of sale, at varying prices
determined at the time of sale or at negotiated prices. Such sales may be
effected in transactions (which may involve crosses or block transactions) (i)
on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, (iii) in transactions otherwise than on such exchanges
or services or in the over-the-counter market or (iv) through the writing of
options. The Selling Securityholder may pledge or grant a security interest in
some or all of the Registrable Securities owned by it and, if it defaults in the
performance of its secured obligations, the pledgees or secured parties may
offer and sell the Registrable Securities from time to time pursuant to the
prospectus. The Selling Securityholder also may transfer and donate shares in
other circumstances in which certain cases the transferees, donees, pledgees or
other successors in interest shall be the selling Securityholder for purposes of
the prospectus.    State any exceptions here:      

 

     

 



--------------------------------------------------------------------------------

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Company.

(i)    The Selling Securityholder acknowledges that it understands its
obligation to comply with the provisions of the Exchange Act and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Registrable Securities pursuant to the Shelf Registration Statement. The Selling
Securityholder agrees that neither it nor any person acting on its behalf shall
engage in any transaction in violation of such provisions.

(j)     In accordance with the Selling Securityholder’s obligation under the
Investor Rights Agreement to provide such information as may be required by law
for inclusion in the Shelf Registration Statement, the Selling Securityholder
agrees to provide any additional information the Company may reasonably request
and to promptly notify the Company of any inaccuracies or changes in the
information provided that may occur at any time while the Shelf Registration
Statement remains effective. All notices hereunder and pursuant to the Investor
Rights Agreement shall be made in writing by hand-delivery, first-class mail, or
air courier guaranteeing overnight delivery as follows:

To the Company :

Keurig Dr Pepper Inc.

5301 Legacy Drive

P.O. Box 869077

Plano, Texas 75024

Attn:     Chief Financial Officer

with a copy (which shall not constitute notice) to:

Keurig Dr Pepper Inc.

5301 Legacy Drive

P.O. Box 869077

Plano, Texas 75024

Attn:     General Counsel

(k)     In the event any Selling Securityholder transfers all or any portion of
the Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder shall notify
the transferee(s) at the time of transfer of its rights and obligations under
this Notice, Agreement and Questionnaire and the Investor Rights Agreement.

(l)     By signing this Notice, Agreement and Questionnaire, the Selling
Securityholder consents to the disclosure of the information contained herein in
its answers to Items (1) through (8) above and the inclusion of such information
in the Shelf Registration Statement, the related prospectus and any state
securities or Blue Sky applications. The Selling Securityholder understands that
such information shall be relied upon by the Company without independent
investigation or inquiry in connection with the preparation or amendment of the
Shelf Registration Statement, the related prospectus and any state securities or
Blue Sky applications.



--------------------------------------------------------------------------------

(m)    Once this Notice, Agreement and Questionnaire is executed by the Selling
Securityholder and received and acknowledged by the Company, the terms of this
Notice, Agreement and Questionnaire and the representations, warranties and
indemnification contained herein shall be binding on, shall inure to the benefit
of, and shall be enforceable by the respective successors, heirs, personal
representatives and assigns of the Company and the Selling Securityholder with
respect to the Registrable Securities beneficially owned by such Selling
Securityholder and listed in Item (3) above. This Notice, Agreement and
Questionnaire shall be governed by, and construed in accordance with, the laws
of the State of Delaware without regard to the conflicts-of-laws provisions
thereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice, Agreement and Questionnaire to be executed and delivered either in
person or by its authorized agent.

Dated:

 

Selling Securityholder: By:       Name:   Title:

Please return the completed and executed Notice, Agreement and Questionnaire to:

Keurig Dr Pepper Inc.

5301 Legacy Drive

P.O. Box 869077

Plano, Texas 75024

Attn: Chief Financial Officer

The Company hereby acknowledges that it has received and read and understands
this Notice, Agreement and Questionnaire and agrees to be bound by the
obligations and terms contained herein.

 

Keurig Dr Pepper Inc.: By:       Name:   Title:



--------------------------------------------------------------------------------

Appendix A

DEFINITION OF “BENEFICIAL OWNERSHIP”

 

1. A “Beneficial Owner” of a security includes any person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise has or shares:

(a) Voting power which includes the power to vote, or to direct the voting of,
such security; and/or

(b) Investment power which includes the power to dispose, or direct the
disposition of, such security.

Please note that either voting power or investment power, or both, is sufficient
for you to be considered the beneficial owner of shares.

 

2. Any person who, directly or indirectly, creates or uses a trust, proxy, power
of attorney, pooling arrangement or any other contract, arrangement or device
with the purpose or effect of divesting such person of beneficial ownership of a
security or preventing the vesting of such beneficial ownership as part of a
plan or scheme to evade the reporting requirements of the federal securities
acts shall be deemed to be the beneficial owner of such security.

 

3. Notwithstanding the provisions of paragraph (1), a person is deemed to be the
“beneficial owner” of a security if that person has the right to acquire
beneficial ownership of such security within 60 days, including but not limited
to any right to acquire: (a) through the exercise of any option, warrant or
right; (b) through the conversion of a security; (c) pursuant to the power to
revoke a trust, discretionary account or similar arrangement; or (d) pursuant to
the automatic termination of a trust, discretionary account or similar
arrangement; provided, however, any person who acquires a security or power
specified in (a), (b) or (c) above, with the purpose or effect of changing or
influencing the control of the issuer, or in connection with or as a participant
in any transaction having such purpose or effect, immediately upon such
acquisition shall be deemed to be the beneficial owner of the securities which
may be acquired through the exercise or conversion of such security or power.